Judgment, Supreme Court, New York County (Rena K. Uviller, J.), rendered April 16, 2003, convicting defendant, upon his *316plea of guilty, of criminal sale of a controlled substance in the second degree, and sentencing him to a term of three years to life, unanimously affirmed.
Defendant’s unpreserved challenge to the validity of his plea does not come within the narrow exception to the preservation requirement (see People v Toxey, 86 NY2d 725 [1995]; People v Lopez, 71 NY2d 662 [1988]), and we decline to review it in the interest of justice. Were we to reach this claim in the interest of justice, we would find that the record establishes the voluntariness of the plea and that there was nothing in defendant’s factual allocution that cast doubt on his guilt. The court sufficiently explained the elements of the crime to which defendant pleaded guilty, and his guilt could be readily inferred from bis allocution (see People v McGowen, 42 NY2d 905 [1977]). Concur — Mazzarelli, J.E, Sullivan, Ellerin, Nardelli and Williams, JJ.